     Case 2:20-cv-00047-KJM-AC Document 31 Filed 02/23/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DON C. LIVINGSTON,                                No. 2:20-cv-0047 KJM AC P
12                       Petitioner,
13           v.                                         ORDER
14    PATRICK COVELLO,
15                       Respondent.
16

17          On December 2, 2020, the undersigned recommended granting respondent’s motion to

18   dismiss the petition for writ of habeas corpus as untimely. ECF No. 25. Petitioner requested and

19   was granted two extensions of time to file objections to the findings and recommendations, ECF

20   Nos. 27, 29, and has now filed a document entitled “Petitioner’s Reply.” ECF No. 30. It is

21   unclear whether the “reply” is intended to be his objections to the Findings and

22   Recommendations. Accordingly, within fourteen days, petitioner shall file a notice clarifying

23   whether the “reply” is intended as objections. If the “reply” is not intended as his objections,

24   petitioner still has until March 15, 2021, to file and serve his objections, which must be clearly

25   identified as objections to the Findings and Recommendations.

26          IT IS SO ORDERED.

27   DATED: February 22, 2021

28
